Citation Nr: 1529362	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected left knee disability.  

2. Entitlement to service connection for a left foot/ankle disability, to include as secondary to a service-connected left knee disability.  

3. Entitlement to a rating in excess of 30 percent for a post total knee replacement (TKR) left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) and a February 2012 rating decision of the Lincoln, Nebraska RO.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing he requested, and was granted, a 60-day abeyance period for the submission of additional evidence.  That time period has lapsed; no additional evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran contends that his depressive disorder and left peroneal axonal neuropathy are secondary to the service-connected left knee disability.  On September 2011 VA examination, the examiner opined that "[i]t is less likely than not (less that a 50% probability) that the Veteran's depressive disorder is related to" his service-connected left knee disability.  Under governing caselaw a medical opinion merely stating that the depressive disorder is not "related to" a service-connected left knee disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Likewise, on November 2010 VA examination for the left foot/ankle disability, the examiner opined that the Veteran's left peroneal axonal neuropathy "is not related to" the service-connected left knee disability.  Because the September 2011 and November 2010 VA examiners' opinions do not adequately address the issue of aggravation, a remand for addendum opinions is necessary.  

Regarding the rating for the left knee disability, at the April 2015 hearing, the Veteran testified, in essence, that his left knee symptoms have worsened since his most recent VA examination in October 2013.  He asserts that his left knee is now weaker, more painful, and locks, and that he has to use a cane for ambulation.  Notably, on October 2013 VA examination, the examiner indicated that left knee "[p]ower is strong," and that the Veteran did not use a device for ambulation.  Accordingly, a contemporaneous examination to assess the current severity of the left knee disability is necessary.  

Furthermore, a September 2013 VA treatment record shows that the Veteran reported he was awarded Social Security Association (SSA) disability benefits.  A review of the record did not find any SSA records therein.  As such records are constructively of record and may contain pertinent information, they must be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, at the April 2015 hearing, the Veteran testified that he receives ongoing VA treatment for the disabilities at issue.  The most recent records of VA treatment in the record are from January 2014.  As updated records of VA treatment are likely to contain pertinent information, and are constructively of record, they must be sought.  

The case is REMANDED for the following:

1. The AOJ should secure from SSA a copy of their determination awarding the Veteran SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his psychiatric, left foot/ankle, and left knee disabilities since January 2014.  

3. Thereafter, the AOJ should arrange for the Veteran's record to be returned to the September 2011 VA psychiatric examination provider for review and an addendum opinion regarding whether or not the Veteran's depressive disorder has been caused or aggravated by his service-connected left knee disability.  The addendum opinion should respond to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's depressive disorder is caused OR aggravated by his service-connected left knee disability?  [The examiner should note (comment on) that November 2006 and August 2007 VA treatment records show the Veteran reported depression for the past 3 years and depression beginning after he left the Army, and that VA treatment records since September 2011 show the Veteran's reports that his depression is due to physical complaints and pain management.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  If the September 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate psychologist or psychiatrist to review the record and provide the opinion sought.  If [an alternate] provider finds another examination is needed for the opinion, such should be arranged.
4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the etiology of his left foot/ankle disability and assess the current severity of his service-connected left knee disability.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following:  

(a) What is the likely etiology of the Veteran's left peroneal axonal neuropathy?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) it was caused OR aggravated (the examiner must address the concept of aggravation) by his service-connected left knee disability (to include the treatment provided for such disability)?  

(b)  Assess the current severity of the Veteran's post-TKR left knee disability. Specifically, note all related functional limitations, including any limitations of motion and whether the postoperative residuals include severe painful motion or weakness (or intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner should also comment on the impact the left knee has on the Veteran's ability to work.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

6. The AOJ should then review the record and readjudicate the claims, to include consideration of the raised claim of entitlement to a total disability rating based on individual unemployability, see Rice v. Shinseki, 22 Vet. App. 447 (2009), in the context of the claim for an increased rating for the left knee disability (see October 2013 VA examiner's finding that the left knee disability has rendered the Veteran unable to work since 2010).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

